Section 1109-a of the Education Law (Cons. Laws, ch. 16) provides that "a member * * * may be retired * * * upon his own application or that of a person acting in his behalf * * *." Any person authorized by a member to act in his behalf, or the committee of a member authorized by law to act in his behalf, may, in accordance with the statute, file an application for the member's retirement but, in our opinion, the statute should not be construed as intended to confer upon any person the right to act for a member when such person has not been otherwise authorized to act in his behalf.
The judgment of the Appellate Division should be reversed and that of the trial court affirmed, with costs in this court and in the Appellate Division.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgment accordingly.